Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 






Claim Rejection- 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 USC 102 as being clearly anticipated by Zhang (Pub No. US 2017/0034097).
Regarding claim 1, Zhang discloses a method for identifying a face, comprising: receiving multiple images to be identified (Fig. 1 & 5: Party photo face identifying & Para. 31-32: Plurality images to be identified), each of the multiple images including a face image part (Fig. 5: S102-Face recognition from party photo); extracting each face image of face images in the multiple images to be identified (Para. 29: Face recognition- each face are further extracted and compare with the known face to recognize the identity of each face of each person from the group images); determining an initial figure identification result of identifying a figure in the each face image by matching a face in the each face image respectively to a face in a target image in an image identification library (Para. 29: target image in an image identification library[Wingdings font/0xE0]Comparing with a known face to identify each face. Para. 35-36: recognize each party photo & face recognition for multiple party photo) & (Fig. 1 & 5); grouping the face images (Para. 35: Face recognition on each party photo set acquired. Note: “Photoset” read as grouping); and determining a target figure identification result for each face image in each group based on the initial figure identification result for the each face image in the each group (Para. 42 & 44: Each target contract photo matched with each face image. determined each face image contained in the face image set is matched with the photo in the contact list, so as to determine each target contact photo which matches with each face image in the face image set).  
Regarding claim 2 & 10 & 18, Zhang remains as applied above and continue to discloses grouping the face images further comprises: extracting a facial feature of each face image (Para. 29: Each face are further extracted and recognize the identity of each face of each person from the group images); clustering the multiple images to be identified based on the facial feature; and putting face images corresponding to facial features belonging to one cluster into one group (Para. 50: Clustering the face image of the image set) & (Abstract). 
Regarding claim 3 & 11 & 19, Zhang discloses determining the initial figure identification result of identifying the figure in the each face image by matching the face in the each face image respectively to the face in the target image in the image identification library (Para. 8: Face image matching) further comprises: extracting a facial feature of the each face image (Para. 29: Each face are further extracted…); determining a similarity between the each face image and the target image based on the facial feature of the each face image and a facial feature of the target image (Para. 37: Determining a similarity between each face image and the target image based on the facial feature); and determining figure information corresponding to a most similar target image that is most similar to the each face image as the initial figure identification result for the each face image (Para. 37: Matching face images correspond to a same person & 45) & (Fig. 2: Face recognition).  
Regarding claim 4 & 12 & 20, Zhang discloses extracting the facial feature of the each face image further comprises: acquiring a key point corresponding to the each face image by performing key point extraction on the each face image (Para. 45: Extracting face images. Key point-eyes, nose, mouth); acquiring a target face image by correcting the each face image based on the key point (Para. 44-45: Face image acquired); and acquiring the facial feature corresponding to the each face image by performing feature extraction based on the target face image (Para. 42 & 44-45: Face image acquired. Each target contract photo matched with each face image. determined each face image contained in the face image set is matched with the photo in the contact list, so as to determine each target contact photo which matches with each face image in the face image set). 
Regarding claim 5 & 13, Zhang discloses determining the target figure identification result for the each face image in the each group according to the initial figure identification result for the each face image in the each group comprises: determining one or more figures corresponding to the each group and a count of each of the one or more figures according to the initial figure identification result for the each face image in the each group (Fig. 2 & Para. 53-54: Face image recognition and identifying person in the image group and occurrence number of each face image in the face image set is determined according to the face recognition result); determining a figure with a maximal count as a target figure (Para. 50: Occurrence number of the face image representing the same person in the foregoing face image set is acquired by calculating the number); and determining information on the target figure as the target figure identification result for the each face image in the each group (Para. 53-54: Target figure as the target figure-person identification result).  
Regarding claim 6 & 14, Zhang discloses respectively outputting an image to be identified to which the each face image in the each group belongs and a target figure identification result corresponding to the each group (Fig. 2: Party group image recognition & sending photo to each person).
Regarding claim 7 & 15, Zhang discloses respectively outputting the target figure identification result for the each face image in the multiple images to be identified (Fig. 2: Party group image recognition for each person & sending photo to each person).
Regarding claim 8 & 16, Zhang discloses extracting the facial feature of the each face image further comprises: acquiring a key point corresponding to the each face image by performing key point extraction on the each face image (Para. 45: Extracting face images. Key point-eyes, nose, mouth); acquiring a target face image by correcting the each face image based on the key point (Para. 44-45: Face image acquired); and acquiring the facial feature corresponding to the each face image by performing feature extraction based on the target face image (Para. 42 & 44-45: Face image acquired. Each target contract photo matched with each face image. determined each face image contained in the face image set is matched with the photo in the contact list, so as to determine each target contact photo which matches with each face image in the face image set). 
Regarding claim 9, Zhang discloses a device for identifying a face (Abstract & Fig. 15), comprising a processor and memory that is configured to store instructions executable by the processor, wherein the processor is configured to perform operations comprising: receiving multiple images to be identified (Fig. 1 & 5: Party photo face identifying & Para. 31-32: Plurality images to be identified), each of the multiple images including a face image part (Fig. 5: S102-Face recognition from party photo); extracting each face image of face images in the multiple images to be identified (Para. 29: Face recognition- each face are further extracted and compare with the known face to recognize the identity of each face of each person from the group images); determining an initial figure identification result of identifying a figure in the each face image by matching a face in the each face image respectively to a face in a target image in an image identification library (Para. 29: target image in an image identification library[Wingdings font/0xE0]Comparing with a known face to identify each face. Para. 35-36: recognize each party photo & face recognition for multiple party photo) & (Fig. 1 & 5); grouping the face images (Para. 35: Face recognition on each party photo set acquired. Note: “Photoset” read as grouping); and determining a target figure identification result for each face image in each group based on the initial figure identification result for the each face image in the each group (Para. 42 & 44: Each target contract photo matched with each face image. determined each face image contained in the face image set is matched with the photo in the contact list, so as to determine each target contact photo which matches with each face image in the face image set).  
Regarding claim 17, Zhang discloses a non-transitory computer-readable storage medium, having stored therein computer program instructions which, when executed by a processor, cause the processor to implement operations comprising: receiving multiple images to be identified (Fig. 1 & 5: Party photo face identifying & Para. 31-32: Plurality images to be identified), each of the multiple images including a face image part (Fig. 5: S102-Face recognition from party photo); extracting each face image of face images in the multiple images to be identified (Para. 29: Face recognition- each face are further extracted and compare with the known face to recognize the identity of each face of each person from the group images); determining an initial figure identification result of identifying a figure in the each face image by matching a face in the each face image respectively to a face in a target image in an image identification library (Para. 29: target image in an image identification library[Wingdings font/0xE0]Comparing with a known face to identify each face. Para. 35-36: recognize each party photo & face recognition for multiple party photo) & (Fig. 1 & 5); grouping the face images (Para. 35: Face recognition on each party photo set acquired. Note: “Photoset” read as grouping); and determining a target figure identification result for each face image in each group based on the initial figure identification result for the each face image in the each group (Para. 42 & 44: Each target contract photo matched with each face image. determined each face image contained in the face image set is matched with the photo in the contact list, so as to determine each target contact photo which matches with each face image in the face image set).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD K TALUKDER/Primary Examiner, Art Unit 2648